DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021, 4/13/2021, 10/19/2021, 6/24/2020, 4/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Excessive Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work”. Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By initialing the accompanying 1449 forms, 

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-10, 12, 13 and 22-25, are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0289479 A1) in combination with Struthers (US 2012/0134239 A1).
Referring to Claim 1, Allen teaches an injectable acoustic transmission device (100) comprising:
a body (100 of Fig. 4) configured to be injected inside of an organism (20); 
a transducer (165) within the body which is configured to convert a plurality of electrical signals into a plurality of data transmissions (105) which are transmitted externally of the body and the organism; 
a plurality of circuit components (155) within the body which are configured to use electrical energy from a power source (160) to generate the electrical signals which are provided to the transducer.  However, Allen doesn’t explicitly teach wherein the transducer defines an internal volume and at least one of the circuit components is provided within the internal volume defined by the transducer.
	Struthers wherein the transducer defines an internal volume (see Fig. 1-2) and at least one of the circuit components (107) is provided within the internal volume defined by the transducer ([0033]).


Referring to Claim 2, Allen teaches the circuit components comprise a sensor configured to generate environment data regarding an environment of the device and the data transmissions include the environment data ([0031]).

Referring to Claim 3, Allen teaches the transducer is configured to transmit the data transmissions externally of the body in a plurality of separate data transmissions ([0028]).

Referring to Claim 4, Allen teaches the power source, and wherein the circuit components include energy storage circuitry configured to store the electrical energy for the electrical signals which are converted into the separate transmissions ([0042]).

Referring to Claim 5, Allen teaches the at least one of the circuit components includes a capacitor of the energy storage circuitry ([0040]).

Referring to Claim 6, Allen teaches the circuit components include control circuitry configured to use the electrical energy from the power source to generate the electrical signals ([0040]).

Referring to Claim 7, Allen teaches the processing circuitry is a microcontroller and a plurality of pins of the microcontroller are directly electrically connected via respective electrical connections with the transducer and the pins of the microcontroller provide the electrical signals directly to the transducer via the electrical connections ([0036]).

Referring to Claim 8, Allen teaches the processing circuitry is a microcontroller and a plurality of first pins of the microcontroller are coupled with the transducer at a first location adjacent to a first end of the transducer and a plurality of second pins of the microcontroller are coupled with the transducer at a second location adjacent to a second end of the transducer ([0036]).

Referring to Claim 9, Allen teaches the first pins of the microcontroller provide the plural electrical signals in parallel to a single connection pad which is coupled with the transducer at the first location ([0036]).

Referring to Claim 10, Allen teaches the circuit components include an oscillator and the control circuitry is configured to selectively enable the oscillator at different moments in time to generate a timing reference clock which is used to calibrate the control circuitry ([0033]).

Referring to Claim 12, Allen teaches the transducer includes first and second connection pads adjacent to opposite ends of the cylinder and which conduct the electrical signals with respect to the transducer ([0034]).

Referring to Claim 13, Strutthers teaches the length of the cylindrical body of the transducer defines a resonant frequency of the transducer which corresponds to a desired frequency of the data transmissions ([0048]).

Referring to Claim(s) 19-20 (Canceled).

Referring to Claim 22, Allen teaches an injectable acoustic transmission device comprising:
a body (100 of Fig. 4) configured to be injected inside of an organism (20);
a power source (160) within the body which is configured to store electrical energy;
a transducer (165) within the body which is configured to convert a plurality of electrical signals into a plurality of data transmissions (105) which are transmitted externally of the body and the organism;
control circuitry within the body and coupled with the power source and the transducer, and wherein the control circuitry is configured to use the electrical energy from the power source to generate the electrical signals ([0040]);
wherein the electrical signals generated by the control circuitry are applied directly from the control circuitry to the transducer ([0036]).
Strutthers also teaches the electrical signals generated by the control circuitry are applied directly from the control circuitry to the transducer ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injectable acoustic transmission device of Allen 

Referring to Claim 23, Allen teaches the control circuitry comprises a microcontroller, and a plurality of pins of the microcontroller are directly electrically connected with the transducer via a plurality of electrical connections ([0036).

Referring to Claim 24, Allen teaches the transducer includes first and second connection pads configured to conduct the electrical signals and the control circuitry comprises a microcontroller, and wherein a plurality of pins of the microcontroller are electrically connected with the first and second connection pads of the transducer ([0036]).

Referring to Claim 25, Allen teaches plural ones of the pins of the microcontroller are electrically connected with each of the first and second connection pads of the transducer ([0034]).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in combination with Struthers, as applied to Claim 1 above, and in further view of Deng (US 2015/0063072 Al).
Referring to Claim 14, Allen doesn’t explicitly teach  the processing circuitry is a microcontroller and internal timers of the microcontroller are used as a reference clock to generate the electrical signals
Deng teaches the processing circuitry is a microcontroller and internal timers of the microcontroller are used as a reference clock to generate the electrical signals ([0052]).
.  

Claim 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in combination with Deng.
Referring to Claim 15, Allen teaches an injectable acoustic transmission device comprising:
a body (100 of Fig. 4) configured to be injected inside of an organism (20); 
a power source (160) within the body which is configured to store electrical energy;
a transducer (165) within the body which is configured to convert a plurality of electrical signals into a plurality of data transmissions (105) which are transmitted externally of the body and the organism; 
control circuitry within the body and coupled with the power source and the transducer, and wherein the control circuitry is configured to use the electrical energy from the power source to generate the electrical signals ([0040]).  Allen doesn’t explicitly teach wherein a length of the transducer defines a resonant frequency of the transducer which corresponds to a desired frequency of the data transmissions.
Deng teaches a length of the transducer defines a resonant frequency of the transducer which corresponds to a desired frequency of the data transmissions ([0072]; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injectable acoustic transmission device of Allen 

Referring to Claim 16, Allen teaches the control circuitry comprises a microcontroller, and a plurality of pins of the microcontroller are directly electrically connected with the transducer via a plurality of electrical connections ([0036]).

Referring to Claim 17, Allen teaches the transducer includes first and second connection pads adjacent to opposite ends of the cylindrical body, and wherein the first and second connection pads directly receive the electrical signals from the control circuitry ([0034]).

Referring to Claim 18, Allen teaches the control circuitry comprises a microcontroller, and a plurality of pins of the microcontroller are electrically connected with each of the first and second connection pads ([0036]).
Referring to Claim 21, Allen teaches the length of the transducer causes the transducer to resonate as a result of reception of the electrical signals by the transducer ([0036]).

Double Patenting (nonstatutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-18 and 21-25 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-25 of U.S. Patent No. 10,531,639 B2 (Deng et al; hereinafter referred to as Dang’639) and their specifications; in view of Allen (US 2015/0289479 A1 in view of Struthers (US 2012/0134239 A1). Specifically, Claim(s) 1-25 of Dang’639 are directed to an injectable acoustic transmission device.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Dang’639 or are obvious variants of Dang’639 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Dang’639; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 1 as an example, the following is a limitation by limitation comparison to show how Claim(s) 1 is anticipated by Claim(s) 1 of Dang’639 (the difference is in the bold text).  
Instant, Claim(s) 1
Dang’639
An injectable acoustic transmission device comprising:

a body configured to be injected inside of an organism;
 
a transducer within the body which is configured to convert a plurality of electrical signals into a plurality of data transmissions 

a plurality of circuit components within the body which are configured to use electrical energy from a power source to generate the electrical signals which are provided to the transducer;

wherein the transducer defines an internal volume and at least one of the circuit components is provided within the internal volume defined by the transducer.


a body configured to be injected inside of an organism; 

a transducer within the body of the device which is configured to convert a plurality of electrical signals into a plurality of data the device and the organism; 

a plurality of circuit components within the body of the device which are configured to use electrical energy from a power source to generate the electrical signals which are provided to the transducer; 

and wherein the transducer comprises a cylindrical body having a length, and wherein the transducer is configured to resonate along its length to convert the electrical signals into the data transmissions which are transmitted externally of the body of the device and the organism.


All other Claim(s) can be mapped to claims of Dang’639 similarly.  If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Allowable Subject Matter
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 11 are allowable for disclosing the transducer comprises a cylindrical body having a length, and wherein the cylindrical body of the transducer is configured to resonate along its length to convert the electrical signals into the data transmissions.  These limitations, in combinations in the claims, were not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/AMIE M NDURE/Examiner, Art Unit 3645 

                                                                                                                                                                                                       
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645